     Case 2:21-mj-00990-DUTY Document 19 Filed 03/10/21 Page 1 of 5 Page ID #:121



1
2
3
4
5
6
7
8
              IN THE UNITED STATES DISTRICT COURT
9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                       Case No. MJ21-990
     UNITED STATES OF AMERICA,
13                                       ORDER OF DETENTION
                     Plaintiff,
14
                v.
15
     ANTHONY JIMENEZ,
16
                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:21-mj-00990-DUTY Document 19 Filed 03/10/21 Page 2 of 5 Page ID #:122



1                                              I.
2             On March 1, 2021, Defendant made his initial appearance, by consent to
3    appear by video teleconference, on the criminal complaint filed in this matter.
4    Deputy Federal Public Defender Ijeoma Eke was appointed to represent Defendant.
5    A detention hearing was held; the Court issued an order releasing Defendant upon
6    the posting of a $25,000 unsecured bond to be signed by his mother, and
7    conditions including location monitoring, home detention, and release to the third
8    party custody of his mother. At the government’s request, the Court stayed its
9    release order for 48 hours to permit the government to seek review of the release
10   order.
11            On March 3, 2021, the government filed an application for review of the
12   order setting conditions of release, and an application for a stay of the release order
13   pending the Court’s ruling on the application, with the assigned criminal duty
14   district judge, Dale S. Fischer. (Dkt. Nos. 12-13).         On March 4, 2021, the
15   application for review was returned to the undersigned for reconsideration. On the
16   same date, the Court, having reviewed the ex parte application and defendant’s
17   opposition (which had been emailed to the Court but not yet docketed), issued an
18   order granting a further stay of its release order pending its ruling on the
19   application for review. (Dkt. Nos. 15-16). On March 5, 2021, Defendant filed an
20   opposition to the application for review of the release order. (Dkt. No. 17).
21            A hearing on the application for review was held on March 9, 2021.
22   Defendant appeared by video teleconference and affirmed his consent to so appear.
23            Preliminarily, the Court notes that the government’s application for review
24   includes the following information about Defendant’s criminal conduct that was
25   not before the Court at the time of the initial appearance: Beginning in October
26   2020, and continuing to February 20, 2021, Defendant engaged in criminal
27   conduct, albeit uncharged, separate from the armed postal carrier robberies charged
28   in the criminal complaint, involving theft, deception and fraud. As set forth in the
     Case 2:21-mj-00990-DUTY Document 19 Filed 03/10/21 Page 3 of 5 Page ID #:123



1    government’s application for review, Defendant is suspected of (1) using a stolen
2    debit card to purchase a set of tires and driving off with the tires without paying;
3    (2) shoplifting a television set from a Target store; (3) stealing the license plate that
4    was affixed to his car, the vehicle used in the armed robberies; (4) while offering to
5    sell his car, taking the $3,500 payment from the buyer and driving off with the car
6    and the money; and (5) attempting to cash a forged check fraudulently made
7    payable to himself.      (Dkt. No. 12 at 6-7). 1 As the government points out,
8    Defendant has been engaged in a continuous and escalating course of criminal
9    activity that culminated in the commission of five armed robberies of postal
10   carriers in February 2021. Id. at 10. The Court finds these factors, coupled with
11   the seriousness of the charges Defendant is facing, sufficient to find that pre-trial
12   would pose a danger, both physical and economic, to others and the community.
13   Accordingly, the Court’s prior release order is VACATED and Defendant is
14   remanded to the custody of the U.S. Marshal pending further proceedings.
15         ☐        On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
16   allegedly involving a narcotics or controlled substance offense with maximum
17   sentence of ten or more years.
18         ☒        On motion by the Government or on the Court’s own motion
19   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
20   defendant will flee.
21         The Court concludes that the Government is not entitled to a rebuttable
22   presumption that no condition or combination of conditions will reasonably assure
23   the defendant’s appearance as required and the safety or any person or the
24   community [18 U.S.C. § 3142(e)(2)].
25
26
27
           1
               The Court cites to the pagination provided by the Court’s electronic docket.
28
                                                2
     Case 2:21-mj-00990-DUTY Document 19 Filed 03/10/21 Page 4 of 5 Page ID #:124



1                                             II.
2          The Court finds that no condition or combination of conditions will
3    reasonably assure: ☐ the appearance of the defendant as required.
4                        ☒ the safety of any person or the community.
5                                           III.
6          The Court has considered: (a) the nature and circumstances of the offense(s)
7    charged, including whether the offense is a crime of violence, a Federal crime of
8    terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
9    or destructive device; (b) the weight of evidence against the defendant; (c) the
10   history and characteristics of the defendant; and (d) the nature and seriousness of
11   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
12   considered all the evidence adduced at the hearing, the arguments of counsel, and
13   the report and recommendation of the U.S. Pretrial Services Agency.2
14                                          IV.
15         The Court bases its conclusions on the following:
16                The Court believes that conditions can be set to address risk of non-
17         appearance.
18         As to danger to the community:
19                ☒      allegations in the criminal complaint involve the commission of
20         five armed robberies of      postal carriers between February 6, 2021 and
21         February 19, 2021.
22         2
                  The Court denies Defendant’s request for release premised on the
     COVID-19 pandemic and the risk that incarceration poses to his health. (Dkt. No.
23   17 at 4-6). As serious as it is, the outbreak of COVID-19 does not override the
     statutory detention provisions noted above and the Court’s analysis of the factors
24   set forth in 18 U.S.C. §3142(g). Moreover, Defendant has not established any
     particular susceptibility to contracting the virus or demonstrated a medical
25   condition that cannot be treated or adequately managed while he is in custody.
     Accordingly, the COVID-19 pandemic is not a circumstance which warrants
26   release from custody. Defendant’s request for temporary release pursuant to 18
     U.S.C. § 3142(i) to prepare for his defense, (see Dkt. No. 17 at 10), is also denied,
27   without prejudice. Defendant has not demonstrated that he is unable to make
     unmonitored calls or have non-contact visits with Counsel for this purpose.
28
                                              3
     Case 2:21-mj-00990-DUTY Document 19 Filed 03/10/21 Page 5 of 5 Page ID #:125



1                ☒     uncharged criminal activity as set forth above.
2
3                                           V.
4          IT IS THEREFORE ORDERED that the defendant be detained until trial.
5    The defendant will be committed to the custody of the Attorney General for
6    confinement in a corrections facility separate, to the extent practicable, from
7    persons awaiting or serving sentences or being held in custody pending appeal.
8    The defendant will be afforded reasonable opportunity for private consultation
9    with counsel. On order of a Court of the United States or on request of any
10   attorney for the Government, the person in charge of the corrections facility in
11   which defendant is confined will deliver the defendant to a United States Marshal
12   for the purpose of an appearance in connection with a court proceeding.
13   [18 U.S.C. § 3142(i)]
14
     Dated: March 10, 2021
15
                                                       /s/
16                                                 ALKA SAGAR
                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                            4
